Title: To Thomas Jefferson from George Jefferson, 24 March 1807
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Richmond 24th. Mar: 1807
                        
                        Having had the balance due on your bond to Wm Jones of Bristol paid to Mr Kinnan soon after the date of my
                            last, I now inclose it to you agreeably to your direction.
                        Your Tobacco (20 Hhds) has arrived & is inspected. it is very rich strong Tobacco, is well assorted, and
                            was very nicely handled.—but it seems as if there is always to be some objection to it.—this is unluckily much too soft,
                            having been prized too high in case. persons who are good judges,
                            & who were quite disinterested, were of opinion that some of it should not even have passed inspection, as they think
                            there is danger of its rotting.—my own opinion is, that its strength will carry it through the sweat without material
                            injury.
                  The general opinion however is, that it would have been worth from 4/6 to 6/. ⅌ hundred more, had it been
                            prized in dry order.
                        I have only been offered 6.¼$ for it, at which I will not sell unless I am compelled. I have as yet held it
                            at 7$.
                        I have to day sent you 3.½ gross of very inferior corks by direction of Mr. Bacon. there are no good ones
                            in Town. 
                  I am Dear Sir Yr. Very humble servt. 
                        
                            Geo. Jefferson
                     
                        
                    